DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to the Applicant’s filing on 3/10/2021. Claims 1–20 are pending and are examined below.

Priority
Acknowledgement is made of Applicant’s claim of foreign priority to JP2020-93205 filed on 5/28/2020.

Drawings
The drawings are objected to because FIGS. 2A, 2B, and 2C contain informalities. Namely, the top-left heading vehicle is labeled “D,” whereas the figures and the specification indicate that this vehicle should rather be labeled “B.” 
	To avoid abandonment of the application, the reply to the Office Action requires corrected drawing sheets in compliance with 37 CFR 1.121(d). Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the Examiner, Applicant will be notified and informed of any required corrective action in the next Office Action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because paragraphs 118 and 120 contain informalities. 
	As to paragraph 118, equation (2) is missing an equals sign (=). 
	As to paragraph 120, it is unclear what acceleration the term “a” in Equation (3) refers to as there are several accelerations defined in the specification—i.e., acceleration a1, acceleration a2, and relative acceleration ar as shown in paragraphs 115–116.
	Appropriate correction is required.

Claim Objections
Claims 3, 8, 11, and 15 are objected to because of claim informalities.
	As to claims 3 and 15, claim element “the target vehicle is allowed to drive in the cluster group drives” is grammatically confusing. The element appears that it should rather read: “the target vehicle which is allowed to drive in the cluster group drives.” Continuing, claim element “at least one of safety check” should rather read “at least one of a safety check.”
	As to claims 8 and 11, claim element “the impact on driving control of the host vehicle” lacks antecedent basis.
	Appropriate correction is required. 


Claim Rejections—35 U.S.C. § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8–9, 11–12, and 19–20 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. § 112, the applicant), regards as the invention. 
	As to claims 8–9, 11–12, and 19–20, claim element “the impact on driving control of the host vehicle by driving control information of the target vehicle” is vague and indefinite because it is unclear whether, on the one hand, driving control information of the target vehicle impacts the driving control of the host vehicle, or on the other hand, the impact on driving control of the host vehicle is obtained through driving control information of the target vehicle. And if the claim element pertains to the first case, it is unclear how driving control information of the target vehicle impacts driving control of the host vehicle. In light of the above, it is unclear what is being claimed in light of Applicant’s original disclosure.
	Appropriate correction is required.

Claim Rejections—35 U.S.C § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
	A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention. 

Claims 1–6 and 13–17 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Kelkar et al. (US20200042013A1; from here on referred to as Kelkar). 

As to claim 1, Kelkar discloses a driving control method comprising:
	checking, by a host vehicle, a target vehicle driving around the host vehicle (“In the rendezvous stage, cooperating vehicles identify one another.” See at least ¶ 84; see also FIG. 1.);
	requesting, by the host vehicle, information sharing from the target vehicle (“The cooperating vehicles transmit broadcast messages.” See at least ¶ 85.);
inquiring, by the host vehicle from the target vehicle, about presence of an emergency risk avoidance driving rule and a type thereof when the information sharing with the target vehicle is allowed, wherein the emergency risk avoidance driving rule is a rule defining a vehicle control method performing impact reduction driving control when an unavoidable emergency risk occurs (“The broadcast messages include … a level of autonomy [i.e., an emergency risk avoidance driving rule] of the cooperating vehicle.” See at least ¶ 86. See also ¶ 53, which discusses various autonomy levels and their corresponding emergency risk avoidance driving rules.); and
	forming a cluster group for driving when the target vehicle sharing the information and the host vehicle have the same emergency risk avoidance driving rule (“The compatibility check may include determining whether the principal vehicle 106 and/or the subordinate vehicle 108 meet system and/or sensor requirements for cooperative automation. The system and/or sensor requirements may be based on the cooperating vehicles autonomy level.” See at least ¶ 96. “Once each of the cooperating vehicles in the cooperative pairing determine that the cooperating parameters are amenable …. a control handoff is initiated …. [wherein] a cooperating vehicle hands off control to another cooperating vehicle [i.e., forms a cluster].” Emphasis added; See at least ¶ 152. “The principal vehicles may have the same autonomy level such that the principal vehicles do not have a differential autonomy.” See at least ¶ 210. To sum up the above, a host vehicle performing control for itself and a subordinate target vehicle corresponds to the broadest reasonable interpretation of forming a cluster. And as control is handed off in the case when a level of autonomy is the same, a cluster is formed when the host vehicle and the target vehicle have the same emergency risk avoidance driving rule.).

Independent claim 13 is rejected for the same reasons as claim 1 as the claims recite similar subject matter but for minor differences. 

As to claims 2 and 14, Kelkar discloses:
	a result representing that the target vehicle has a different emergency risk avoidance driving rule from the host vehicle (“The compatibility check may include determining whether the principal vehicle 106 and/or the subordinate vehicle 108 meet system and/or sensor requirements for cooperative automation. The system and/or sensor requirements may be based on the cooperating vehicles autonomy level.” See at least ¶ 96. “Cooperating vehicles may have varying levels of autonomy facilitated by an ability to communicate with other vehicles.” See at least ¶ 104.), and wherein said result is obtained:
	checking, by the host vehicle, a positional relationship between the host vehicle and the target vehicle (“Broadcast messages include vehicle identifiers …. the vehicle identifier may include location information …. so that a host vehicle can identify a cooperating vehicle based on … relative position.” See at least ¶ 86.); 
	determining whether or not the host vehicle is affected when an emergency risk occurs (“A relationship parameter may indicate that if the object 1104 is within 50 yards of the cooperating vehicle leading in the cooperation position then return handoff is required.” See at least ¶ 194. That is, determining whether a return handoff is required in relation to an object’s proximity corresponds to determining whether or not the host vehicle is affected when an emergency risk occurs.); 
	allowing the target vehicle to drive in the cluster group when it is determined that the host vehicle is not affected (“[After detecting an object] it is determined whether a return handoff is required …. the object 1104 may not necessarily require a return handoff …. if a return handoff is not required at block 344, the method 300 returns to 336 and a behavior plan is generated.” See at least ¶ 194; see also FIGS. 3 and 11. In other words, if the host vehicle is not affected by the object, the target vehicle is allowed to drive in the cluster group.);
	not allowing the target vehicle to drive in the cluster group when the host vehicle is affected (“The principal vehicle 506 may have to perform an emergency handoff to the subordinate vehicle 508. The emergency handoff may be performed on a predetermined time scale to return control to the vehicle occupant of the subordinate vehicle.” See at least ¶ 196; see also FIG. 11. That is, if the host vehicle is affected by the object, the target vehicle is not allowed to drive in the cluster group.).

As to claims 3 and 15, Kelkar discloses wherein during normal driving, the target vehicle is allowed to drive in the cluster group drives according to a normal-driving risk avoidance behavior rule based on at least one of safety check (“The compatibility check [i.e., safety check] may include determining whether the principal vehicle 106 and/or the subordinate vehicle 108 meet system and/or sensor requirements for cooperative automation. The system and/or sensor requirements may be based on the cooperating vehicles autonomy level.” Emphasis added; See at least ¶ 96. “A control handoff is initiated …. [wherein] the principal vehicle 506 begins sharing autonomy with the subordinate vehicle 508 by providing the subordinate vehicle 508 with data, functionality, and/or control to function in a manner consistent with a higher level of autonomy [i.e., a normal-driving risk avoidance behavior rule].” See at least ¶ 152. In other words, the target vehicle drives according to a normal-driving risk avoidance behavior rule during normal driving within a cluster.).

As to claims 4, 6, and 17, Kelkar discloses wherein the at least one safety check includes a driving style, a specification, and a mounted sensor of a vehicle driving around the target vehicle (“The compatibility check [i.e., safety check] may include determining whether the principal vehicle 106 and/or the subordinate vehicle 108 meet system and/or sensor requirements for cooperative automation. The system and/or sensor requirements may be based on the cooperating vehicles autonomy level.” Emphases added; See at least ¶ 96. Moreover, Kelkar discusses the Society of Automotive Engineers (SAE) levels of autonomy which correspond to the broadest reasonable interpretations of driving style and specification, respectively. See at least ¶ 53.).  

As to claim 5, Kelkar discloses wherein when the emergency risk occurs, the target vehicle drives according to the emergency risk avoidance driving rule (“If return handoff is required … shared autonomy ends by initiating a return handoff that returns control to the subordinate vehicle 508 such that …. the subordinate vehicle 508 returns to behaving in a manner consistent with its inherent level of autonomy [i.e., the emergency risk avoidance driving rule].” See at least ¶ 195; see also FIG. 11.). 

Claim Rejections—35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7–11 and 18–20 are rejected under 35 U.S.C. § 103 as being unpatentable over Kelkar in view of Van Heukelom et al. (US20200174481A1; from here on referred to as Heukelom). 

As to claims 7, 10, and 18, Kelkar discloses wherein determining whether or not the host vehicle is affected when the emergency risk occurs comprises:
	acquiring, by the host vehicle from the target vehicle, the emergency risk avoidance driving rule controlling the target vehicle (“The compatibility check may include determining whether the principal vehicle 106 and/or the subordinate vehicle 108 meet system and/or sensor requirements for cooperative automation. The system and/or sensor requirements may be based on the cooperating vehicles autonomy level.” See at least ¶ 96.). 
	Kelkar fails to explicitly disclose:
	calculating a risk potential from driving state data that includes speed and acceleration of each of the host vehicle and the target vehicle, and the positional relationship between the host vehicle and the target vehicle to obtain a risk potential level; and
	determining whether or not the obtained risk potential level is less than or equal to a preset risk potential level.
	However, Heukelom teaches:
	calculating a risk potential from driving state data that includes speed and acceleration of each of the host vehicle and the target vehicle, and the positional relationship between the host vehicle and the target vehicle to obtain a risk potential level (“A region probability is related to … a collision risk for the vehicle.” See at least ¶ 11. That is, a region probability correlates to a risk potential level. “Sensor data … representing objects in the environment can be used … to generate a discretized probability distribution representing possible locations of the object …. A location of the object can be evaluated over time to determine possible locations of the object based on … position, speed, [and] acceleration.” Emphasis added; see at least ¶ 84. “A region probability can be determined by … aggregating the individual probabilities of the discretized probability distribution corresponding to the region of the vehicle.” See at least ¶ 97. That is, the region probability, corresponding to the risk potential, is ultimately calculated by at least speed, acceleration, and positional relationships of vehicles—including the host vehicle and the target vehicle—in a region.); and
	determining whether or not the obtained risk potential level is less than or equal to a preset risk potential level (“The vehicle … follow[s] the trajectory based at least in part on the region probability being below the first probability threshold.” See at least ¶ 138.).
	Kelkar discloses a driving control method wherein a host vehicle forms a cluster group based on at least an obtained emergency risk avoidance driving rule from a target vehicle. Heukelom teaches calculating a risk potential level based on position, velocity and acceleration of the host and target vehicles, and determining whether the risk potential level is less than or equal to a preset risk potential level.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kelkar with the features of: calculating a risk potential from driving state data that includes speed and acceleration of each of the host vehicle and the target vehicle, and the positional relationship between the host vehicle and the target vehicle to obtain a risk potential level; and determining whether or not the obtained risk potential level is less than or equal to a preset risk potential level, as taught by Heukelom, because calculating risk potentials and comparing said potentials to thresholds are useful features for, as Heukelom teaches, “provid[ing] robust techniques for adaptively changing safety margins or varying safety thresholds,” (See at least ¶ 23).

As to claims 8, 11 and 19, Kelkar discloses wherein determining whether or not the host vehicle is affected when the emergency risk occurs comprises:
	acquiring, by the host vehicle from the target vehicle, the emergency risk avoidance driving rule controlling the target vehicle (“The compatibility check may include determining whether the principal vehicle 106 and/or the subordinate vehicle 108 meet system and/or sensor requirements for cooperative automation. The system and/or sensor requirements may be based on the cooperating vehicles autonomy level.” See at least ¶ 96.). 
	Kelkar fails to explicitly disclose:
	calculating a risk potential based on the positional relationship between the host vehicle and the target vehicle and the impact on driving control of the host vehicle by driving control information of the target vehicle; and
	determining whether or not the obtained risk potential level is less than or equal to a preset risk potential level.
	However, Heukelom teaches:
	calculating a risk potential based on the positional relationship between the host vehicle and the target vehicle and the impact on driving control of the host vehicle by driving control information of the target vehicle (“A region probability is related to … a collision risk for the vehicle.” See at least ¶ 11. That is, a region probability correlates to a risk potential level. “Sensor data … representing objects in the environment can be used … to generate a discretized probability distribution representing possible locations of the object …. A location of the object can be evaluated over time to determine possible locations of the object based on … position … As the object location is evaluated over time (e.g., in the future), the covariance matrix can be evaluated as well to determine a covariance matrix associated with position(s) of the object in the future [i.e., positions that are a result of an impact on driving control].” Emphasis added; see at least ¶ 84. “A region probability can be determined by … aggregating the individual probabilities of the discretized probability distribution corresponding to the region of the vehicle.” See at least ¶ 97. That is, the region probability, corresponding to the risk potential, is ultimately calculated by at least positional relationships and an impact on driving control of vehicles—including the host vehicle and the target vehicle—in a region.); and 
	determining whether or not the obtained risk potential level is less than or equal to a preset risk potential level (“The vehicle … follow[s] the trajectory based at least in part on the region probability being below the first probability threshold.” See at least ¶ 138.).
	Kelkar discloses a driving control method wherein a host vehicle forms a cluster group based on at least an obtained emergency risk avoidance driving rule from a target vehicle. Heukelom teaches calculating a risk potential level based on position and impacts on driving control of the host and target vehicles, and determining whether the risk potential level is less than or equal to a preset risk potential level.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kelkar with the features of: calculating a risk potential from driving state data that includes speed and acceleration of each of the host vehicle and the target vehicle, and the positional relationship between the host vehicle and the target vehicle to obtain a risk potential level; and determining whether or not the obtained risk potential level is less than or equal to a preset risk potential level, as taught by Heukelom, because calculating risk potentials and comparing said potentials to thresholds are useful features for, as Heukelom teaches, “provid[ing] robust techniques for adaptively changing safety margins or varying safety thresholds,” (See at least ¶ 23). 

As to claims 9 and 20, Kelkar discloses wherein the impact on driving control of the host vehicle by the driving control information of the target vehicle is assumed when the target vehicle complies with the emergency risk avoidance driving rule of the target vehicle (“Once each of the cooperating vehicles in the cooperative pairing determine that the cooperating parameters are amenable …. a control handoff is initiated …. [wherein] a cooperating vehicle hands off control to another cooperating vehicle.” Emphasis added; See at least ¶ 152. In other words, when the target vehicle hands over control to the host vehicle, the host vehicle’s control is impacted as it now includes the control of the target vehicle. Furthermore, the host vehicle’s control is necessarily continuously impacted as normal operation is conducted and the target vehicle complies with its emergency risk avoidance driving rule—i.e., the target vehicle conducts driving according to its automation level.).

Conclusion
The following prior art made of record and not relied upon pertains to Applicant’s disclosure. Jeong et al. (US20210129865A1) pertains to a method for controlling traveling based on the mobility information, in which a first broadcast message may include motion information of the second vehicle, and a second broadcast message may include information notifying an emergency situation related to the second vehicle.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIO C GONZALEZ whose telephone number is (571) 272-5633. The examiner can normally be reached M–F, 9:00–6:00 ET.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey S. Jabr can be reached on (571) 272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.C.G./
Examiner, Art Unit 3668

/LAIL A KLEINMAN/Primary Examiner, Art Unit 3668